Petitioner, who was suspended from the practice of law for a period of one year by order of this court dated March 10, 1972, applies for reinstatement, alleging that he has in all respects complied with the conditions of the suspension order. The New York State Bar Association has advised that it has no opposition. Accordingly, the application is granted and petitioner reinstated as an attorney and counselor at law in good standing. Herlihy, P. J,, Staley, Jr., Greenblott, Kane and Reynolds, JJ., concur.